ORDER
This case came before the court for oral argument on December 8, 1995 pursuant to an order of this court entered on September 21, 1995 directing the defendant to show cause why his appeal should not be summarily denied and dismissed.
The defendant appeals from a Superior Court judgment in favor of the plaintiffs in the amount of $218,106., including interest. The judgment, entered after trial before a Justice of that court sitting without a jury, represented what the trial justice had found to be the fair market value of real estate owned by the plaintiffs and taken from them by condemnation.
At trial, real estate experts for both the plaintiffs and the defendant testified as to the fair market value of the subject property on the date of condemnation. The trial justice, whose finding we accord great weight, accepted as credible the value as testified to by plaintiffs’ expert and rejected the opinion value offered by the defendant. Our review of the record fails to show any abuse of discretion or error on the part of the trial justice. The defendant has failed to show that she misconceived any material evidence in arriving at her finding of fair market value. Accordingly, cause not having been shown by the defendant, his appeal is denied and dismissed and the Superior Court judgment is affirmed.
BOURCIER, J., did not participate.